                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Case Number 18-cv-03208-KLM

UNITED STATES OF AMERICA,

Plaintiff,

v.

1.      $68,145.34 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599362910;
2.      $1,285,623.35 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
        #599517901;
3.      $10,008.31 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965977;
4.      $10,008.30 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965928;
5.      $210,064.42 HELD IN JP MORGAN CHASE BANK ACCOUNT #635479809;
6.      $45,144.07 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
        #1020952900;
7.      $45,279.02 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
        #1020964665;
8.      $42,351.34 HELD IN AMERICAN FUNDS BANK ACCOUNT #4000751438;
9.      $55,889.35 HELD IN LEGG MASON BANK ACCOUNT #5000135287;
10.     $55,715.15 HELD IN LEGG MASON BANK ACCOUNT #5000135286;
11.     $45,387.81 HELD IN ALLIANZ BANKACCOUNT#AV001069790;
12.     $45,602.18 HELD IN ALLIANZ BANK ACCOUNT #AV001072172;
13.     $2,110.72 HELD IN ACADEMY BANK ACCOUNT #9200701088;
14.     $2,467.83 HELD IN ACADEMY BANK ACCOUNT #9300587245;
15.     2011 TOYOTA SIENNA XLE, VIN 5TDYK3DC2BS037859;
16.     $263,262.00 SEIZED FROM JP MORGAN CHASE BANK ACCOUNT
        #936007280 on June 25, 2018;
17.     $88,737.41 HELD IN JACKSON NATIONAL LIFE IRA ACCOUNT
        #1020955836;
18.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #936007280;
19.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #3636820079;
20.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #5919.53596;
21.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #634799504;
22.     REAL PROPERTY LOCATED AT 5877 S. DUQUESNE COURT, AURORA,
        COLORADO;
23.     ALL FUNDS HELD IN BETTERMENT WEALTH BUILDER ACCOUNT
        #268011226640922;
24.     $25,714.83 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #598869741;
25.     $347.59 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #587239989;
26.    $1,513,635.01 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
       #59985444;
27.    $25,934.80 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #588743187;
28.    2018 HONDA CR-V, VIN 7FARW2H91JE026845;
29.    $573,887.35 HELD IN JP MORGAN CHASE BANKACCOUNT#281852795;
30.    $331,298.08 HELD IN JP MORGAN CHASE BANK ACCOUNT #3663323286;
31.    2015 CADILLAC XTS, VIN 2G61L5S37F9244682;
32.    2003 CHEVROLET CORVETTE, VIN 1G1YY32G435115773;
33..   $206,575.57 HELD IN BANK OF AMERICA ACCOUNT #334055019012;
34.    $1,491,204.76 HELD IN BANK OF AMERICA ACCOUNT #224056082506;
35.    $69,539.19 HELD IN BANK OF AMERICA ACCOUNT #334055767354;
36.    ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334056613532;
37.    ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334047935713;
38.    ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334047935705;
39.    $49,606.76 HELD IN BETTERMENT BANK ACCOUNT #268011234824534;
40.    445 KENDRICK TERRACE SW, ATLANTA, GEORGIA;
41.    $919.18 HELD IN BANK OF AMERICA ACCOUNT #898086427686;
42.    7207 DEMETER DRIVE, ATLANTA, GEORGIA;
43.    2016 NISSAN ROGUE, VIN 5N1AT2MV9GC737702; 44.    2017 BMW 330i,
       VIN WBA8B9G36HNU56551;
45.    2014 FORD F150, VIN 1FTFW1CF7EKD13069;
46.    $7,770.76 HELD IN REGIONS BANK ACCOUNT #0246222464;
47.    $116,259.31 HELD IN BANK OF AMERICA ACCOUNT #334056385560;
48.    $99,853.91 HELD IN BANK OF AMERICA ACCOUNT #334056385727;
49.    $33,446.88 HELD IN BANK OF AMERICA ACCOUNT #334056385644;
50.    $695,774.00 HELD IN REGIONS BANK ACCOUNT #250240609;
51.    4236 PEPPERDINE DRIVE, DECATUR, GEORGIA
52.    2007 TRANSCRAFT CORP FLATBED TRAILER 53X102, VIN
       1TTE4820871082302;
53.    $259.51 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
       #9100701809;
54.    $2,293.61 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
       #9000701809;
55.    $123,563.08 HELD IN GUARANTY BANK ACCOUNT #4000825684;
56.    $189,862.19 HELD IN GUARANTY BANKACCOUNT#4000824577;
57.    $99,931.11 HELD IN GUARANTY BANK ACCOUNT #4000825668;
58.    $6,392.44 HELD IN BETTERMENTBANK ACCOUNT #268011234296345; AND
59.    $4,627.11 HELD IN USAA BANK ACCOUNT #202360792;



Defendants.
_____________________________________________________________________

       CLAIMANT GLENN BEACH’S FIRST UNTIMELY STATUS REPORT
_____________________________________________________________________


       Claimant, Glenn Beach, through counsel, and pursuant to the Court’s April 26,

2019 Order [Doc. 43] and the Court’s July 9, 2019 Minute Order [Doc. 51], respectfully

submits this Status Report as follows:

       1.     On or about October 29, 2018, Mr. Beach received a “Target Letter” from

the Department of Justice by which he was advised that he was “the target of a federal

investigation now being conducted in the District of Colorado.” [Sealed Doc. 1,18-y-

00100-NRN]. Mr. Beach has not been charged with or cleared of any alleged criminal

conduct and, to his knowledge, remains a target of investigation by the Department of

Justice.

       2.     A related criminal proceeding is pending in this district under case number

18-cr-00300-RM, United States v. Joseph Prince and Roland Vaughn. Trial in the

criminal proceeding is set to begin on November 12, 2019; however, it is noted that

defendant Vaughn recently filed a Notice of Disposition. Claimant Beach expects that

he will be called as a witness at the trial which is now set only as to defendant Prince.

       3.     Regarding counsel’s failure to file a Status Report within the deadline

established by the Court’s Order of April 26, 2019, counsel has no acceptable excuse.

The failure to file is solely the fault of undersigned counsel and can only be explained

as an inexcusable oversight. Undersigned counsel failed to calendar the deadline for
the Status Report but will henceforth file Status Reports as required by the Court’s

Orders. Undersigned counsel offers his sincere apology.

       DATED: July 9, 2019.

                                   Respectfully submitted,

                                   NATHAN D. CHAMBERS LLC
                                   By:    s/Nathan D. Chambers
                                   Nathan D. Chambers
                                   303 16th Street, Suite 200
                                   Denver, Colorado 80202
                                   (303) 825-2222
                                   Attorney for Glenn Beach




                               CERTIFICATE OF SERVICE

                I hereby certify that on July 9, 2019, I presented the foregoing to the Clerk
of the Court for filing and uploading to the CM/ECF system which will send notification of
such filing to counsel of record.



                                          By:    s/Nathan D. Chambers
                                          Nathan D. Chambers
                                          303 16th Street, Suite 200
                                          Denver, Colorado 80202
                                          (303) 825-2222
                                          Attorney for Glenn Beach
